Citation Nr: 1757341	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  17-15 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for residuals of a right hand fracture, and, if so, whether service connection for residuals of a right hand fracture is warranted.

2. Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a low back condition, and, if so, whether service connection for a low back condition is warranted.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1972 to December 1973 and May 1975 to August 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).

The merits of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The February 1998 RO rating decision denied the claims of service connection for residuals of a right hand fracture and a low back condition; the Veteran was notified of the decision and apprised of his right to appeal; the Veteran did not appeal in a timely fashion or submit new and material evidence within one year of notification of the decision, rendering the decision final.

2. The evidence received since the February 1998 decision does not relate to an unestablished fact necessary to substantiate the claims for entitlement to service connection for residuals of a right hand fracture.

3. The evidence received since the February 1998 decision relates to an unestablished fact necessary to substantiate the claims for entitlement to service connection for a low back condition and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1. Evidence received since the last final denial on the issue of service connection for residuals of a right hand fracture is not new and material; the claim is not reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156, 20.302, 20.1103 (2017).

2. Evidence received since the last final denial on the issue of service connection for a low back condition is new and material; the claim is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

II. Applicable Laws and Regulations

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  "New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

III. New and Material Evidence Analysis

A. Right Hand Fracture

Service connection for residuals of a right hand fracture was denied in February 1998 because the evidence did not show a nexus between the current condition and active military service.  After receiving notice of that decision, the Veteran did not file a notice of disagreement or submit new evidence within a year of receiving notice of the decision.

Accordingly, at the time of the denial in February 1998, the claims folder showed no evidence of a nexus between any residuals of a right hand fracture and active military service.  Thus, the RO denied the Veteran's claim and that decision is final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103. 

The relevant evidence received since the denial consists of new service treatment records (STRs) received in May 2014, additional private and military treatment records, and x-rays of the Veteran's right hand submitted in December 2014.  Although this evidence is new, none of the evidence added to the Veteran's file is material to the Veteran's claim for service connection for residuals of a right hand fracture, as they do not address the existence of a nexus between the claimed condition and the Veteran's active service.  The STRs added to the Veteran's claim file do not address Veteran's right hand in any manner, and as such, are not pertinent government records as described in  38 C.F.R. § 3.156(c).  

The Board also notes that the Veteran has not presented any lay contentions subsequent to the February 1998 rating decision that are anything other than cumulative in nature.

Thus, the newly received evidence, when considering evidence previous of record, does not relate to unestablished facts necessary to reopen the previously denied claim of service connection.  Therefore, the Board concludes that new and material evidence has not been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the Board denies the Veteran's application to reopen this previously denied claim. 

B. Low Back Condition

Service connection for a low back condition was denied in February 1998 because the evidence did not show a nexus between the current condition and active military service.  After receiving notice of that decision, the Veteran did not file a notice of disagreement or submit new evidence within a year of receiving notice of the decision.

Accordingly, at the time of the denial in February 1998, the claims folder showed no evidence of a nexus between a low back condition and active military service.  Thus, the RO denied the Veteran's claim and that decision is final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103. 

The relevant evidence received since the denial consists of new STRs, additional private and military treatment records, and a June 2016 letter from the Veteran's commanding officer.  The June 2016 letter is new and material to the Veteran's claim for service connection for a low back condition, as the letter reports the Veteran suffering from low back pain in 1993 during the Veteran's active service.  Thus, this newly received evidence, when considering evidence previous of record, relates to unestablished facts necessary to reopen the previously denied claim of service connection.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  Due to the need for additional evidentiary development on this claim, however, further action is required on remand before a final determination can be made on this claim.


ORDER

New and material evidence has not been received, the claim for service connection for a residuals of a right hand fracture is not reopened; the appeal is denied.

New and material evidence having been received, the claim for service connection for a low back condition is reopened; to this extent only, the appeal is granted.


REMAND

As for the claim of service connection for a low back condition, the Veteran was provided VA examinations in November 1997 and August 2013, but no opinions were provided regarding the etiology of the Veteran's low back condition.  The Veteran has reported low back pain since active service, and he has provided a supporting lay statement from his commanding officer.  Consequently, a remand for a new VA examination is necessary in order to obtain a nexus opinion from a qualified professional prior to adjudicating the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran identify any outstanding medical providers from whom he has received treatment for his lower back.  If any medical providers are identified, take all appropriate action to obtain those records.

2. Afford the Veteran a new VA examination, with a qualified medical professional with experience in orthopedic disorders.  This examiner must review the entire claims file and interview the Veteran.  All testing deemed necessary must be performed by the examiner.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed disability of the lower back is etiologically related to service.  In reaching the determination as to etiology, the examiner is requested to consider the lay contentions.  

All opinions must be supported by a rationale.

3. After completion of the foregoing, the RO should again review the claim for service connection for a low back condition.  If the determination remains adverse, the RO must issue an updated supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


